I dissent. The words in the statute (Rem. Comp. Stat., § 3790),
". . . shall be filed in the auditor's office of the county, wherein, at the date of the vendee's taking possession of the property, the vendee resides," relate to a fact and not to a fiction.
Except for the provision in the articles of incorporation making Seattle, King county, its principal place of business, the corporation, for all intents and purposes, was an actual resident of Skagit county. There all of its ordinary business was conducted, there the contracts in question were entered into; and those contracts recited truthfully the fact of its residence being in Skagit county.
The case of First National Bank of Everett v. Wilcox,72 Wash. 473, 130 P. 756, 131 P. 203, cited and quoted by the majority, discloses no such a condition, and, in my opinion, can be readily distinguished. Certainly its doctrine should not be extended to the defeat of honest contracts honestly entered into, the enforcement of which works injustice to none. To extend the doctrine of the Wilcox case to the facts of this case, is to reject a fair contract honestly entered into, to defeat the will of the contracting parties, and to deny justice to a vendee who relied upon the actual facts known to all, and who disregarded only a legal fiction known to none except the vendor, and forgotten even by it.
In my opinion, the judgment appealed from should be reversed. *Page 655